El Juez Asociado SR. del Tobo,
emitió la opinión del tribunal.
La denuncia en este caso, en lo pertinente, es como sigue :
‘ ‘ Que en febrero 21 de 1915, como a las doce de la noche, y en el barrio de Hato Puerco de Loíza, P. R., del Distrito Judicial Municipal de Río Grande, P. R., que forma parte del Distrito Judicial de San Juan, P. R., los citados Félix, Carmelo y Julio del Valle y Evaristo Sánchez entonces y allí, voluntaria, ilegal, 'maliciosamente y con la intención criminal de causar grave daño corporal a Elias Ayala, le agredieron con garrotes y sillas, causándole serias contusiones, como la dislocación del brazo izquierdo-; fracturación de una costilla del lado izquierdo, y una herida en la cabeza, en el lado izquierdo, de cuyas contusiones tuvo que ser asistido por el facultativo de esta loca-lidad, Sr. Boneta.”
En 17 de abril de 1915 se celebró en la corte de distrito la vista de la causa con asistencia de los acusados Félix y Carmelo del Valie. Nada consta en los autos con respecto a lo que pueda haber ocurrido en relación con los otros acusa-dos Julio del Valle y Evaristo Sánchez. Practicadas las pruebas, el juez declaró culpable a los acusados Félix y Carmelo del Valle del delito de acometimiento y agresión grave, y los condenó a pagar una multa de $200 y en defecto de pago un día de cárcel por cada peso dejado de satisfacer.
ü Los condenados apelaron para ante este Tribunal Supremo, alegando como motivos del recurso, Io.: que los hechos relatados en la denuncia no son constitutivos del delito de acometimiento y agresión grave, y 2o.: que la prueba fué insuficiente.
Sostienen los recurrentes que en la denuncia no se alegó ninguna de las circunstancias agravantes especificadas en la sección 6 de la- ley para castigar el acometimiento, etc., apro-bada en marzo 10, 1904, y citan en su apoyo las decisiones de esta Corte Suprema en los casos de El Pueblo v. Marini, 22 D. P. R. 11, y El Pueblo v. Aguilar, 22 D. P. R. 717.
*343Ratificamos la doctrina establecida en dichos casos, a saber: en el primero, que es necesario alegar en la denuncia, y en el segundo, que es preciso probar además en el juicio alguna de las circunstancias agravantes que especifica la ley para que una persona pueda ser castigada por el delito de' acometimiento y agresión grave; pero, a nuestro juicio, dichos casos no son aplicables a éste que estamos considerando y resolviendo, en el sentido que pretenden los apelantes.
Es cierto, que en la denuncia no se emplea la palabra “grave” expresada por la ley, pero es lo cierto también que se usa la palabra “serias” para calificar las contusiones in-feridas, describiéndose éstas como una dislocación del brazo izquierdo: una fractura de una costilla y una herida en la cabeza, habiéndose comprobado además, en el acto del juicio, que el agredido recibió en efecto las heridas expresadas en la denuncia, producidas por un cuerpo o cuerpos contunden-tes.
Con respecto a la suficiencia de la prueba, sólo diremos que la hemos examinado cuidadosamente y opinamos que es,, bastante para sostener la sentencia recurrida.
Debe declararse sin lugar el recurso y confirmarse la sentencia apelada.

Confirmada la sentencia apelada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, Aldrey y Hutchison.